Wall, P. J. The appellant impleaded the appellee in an action on the case for diverting and so changing the natural flow of water as to damage the plaintiff’s lands. The injury complained of resulted from certain ditches constructed along the right of way of the railroad now operated by the appellee. The work was done by another company before the road passed into the control of the present corporation. There was no evidence that any request had been made to the appellee to abate the nuisance, if such it was. Hence there was no liability and the trial court properly instructed the jury to find for the defendant. Groff v. Ankenbrandt, 19 Ill. App. 148, and authorities there cited. Same case, 124 Ill. 51. The judgment will be affirmed. Judgment affirmed.